          Case 1:20-cv-05330-RMB-AMD Document 1 Filed 04/29/20 Page 1 of 14 PageID: 1

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case




                                        UNITED STATES DISTRICT COURT
                                                                         for the

                                                                District of NEW JERSEY

                                                                CAMDEN Division



                                                                             )     Case No.
                                                                             )                     (to be filled in by the Clerk's Office)
                 MR. ROBERTS. BLADES
                                                                             )
                              Plaintiff(s)                                   )
(Write the full name of each plaintiff who is filing this complaint.
ff the names of all the plaintiffs cannot fit in the space above,            )     Jury Trial:   (check one)    [gl Yes      D     No
please write "see attached" in the space and attach an additional            )
page with the full list of names.)                                           )
                                  -v-                                        )
                                                                             )
THE STATE OF NJ; PHILIP D. MURPHY, Govenor,                                  )
GURBIR S. GREWAL, Attorney General, ROBERT                                   )
ASARO-ANGELO, Commissioner, ALL is acting as                                 )
      a STATE OFFICIALS' CAPACITY                                            )
                              Defendant(s)                                   )
(Write the full name of each defendant who is being sued. ff the             )
names of all the defendants cannot fit in the space above, please
write "see attached" in the space and attach an additional page
with the full list of names.)



                                                   COMPLAINT FOR A CIVIL CASE


I.        The Parties to This Complaint
          A.         The Plaintiff(s)

                     Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                     needed.
                                Name                                   MR. ROBERTS. BLADES
                                Street Address                         PO BOX 572
                                City and County                        MOUNT LAUREL
                                State and Zip Code                     NJ 08054
                                Telephone Number                       NIA
                                E-mail Address                         rblades89(a}yahoo.com




                                                                                                                                             Page 1 of 6
          Case 1:20-cv-05330-RMB-AMD Document 1 Filed 04/29/20 Page 2 of 14 PageID: 2

Pro Se I (Rev. 12/16) Complaint for a Civil Case


           B.         The Defendant(s)

                      Provide the information below for each defendant named in the complaint, whether the defendant is an
                      individual, a government agency, an organization, or a corporation. For an individual defendant,
                      include the person's job or title (if known). Attach additional pages if needed.
                      Defendant No. 1
                                Name                                 THE STATE OF NEW JERSEY
                                Job or Title (!f known)              THE STATE HOUSE
                                 Street Address                      PO BOX 001
                                 City and County                     TRENTON, MERCER CO.
                                 State and Zip Code                  NEW JERSEY 08625
                                Telephone Number                     609.292.3454
                                E-mail Address (if known)            NIA

                      Defendant No. 2
                                Name                                 MR. PHILIP D. MURPHY
                                Job or Title       (!f known)        GOVENOR OF NEW JERSEY
                                 Street Address                      PO BOX 001
                                City and County                      TRENTON, MERCER CO.
                                State and Zip Code                   NEW JERSEY 08625
                                Telephone Number                     609.292.3454
                                E-mail Address (if known)            NIA

                      Defendant No. 3
                                Name                                 MR. GURBIRS. GREWAL
                                Job or Title (if known)              ATTORNEY GENERAL FOR NEW JERSEY
                                Street Address                       25 MARKET STREET
                                City and County                      TRENTON, MERCER CO.
                                 State and Zip Code                  NEW JERSEY 08625
                                Telephone Number                     609.292.4925
                                E-mail Address          (!f known)   NIA

                     Defendant No. 4
                                Name                                 MR. ROBERT ASARO-ANGELO
                                Job or Title       (!f known)        COMMISSIONER OF DEPARTMENT OF LABOR
                                 Street Address                      1 JOHN FITCH PLAZA
                                 City and County                     TRENTON, MERCER CO.
                                 State and Zip Code                  NEW JERSEY 08625
                                 Telephone Number                    609.292.2000



                                                                                                                   Page 2 of 6
          Case 1:20-cv-05330-RMB-AMD Document 1 Filed 04/29/20 Page 3 of 14 PageID: 3

Pro Se I (Rev. 12/16) Complaint for a Civil Case


                                E-mail Address      ar known)      NIA


II.        Basis for Jurisdiction

          Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
          heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
          parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
          is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
          another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
          diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

          What is the basis for federal court jurisdiction? (check all that apply)
                 ~ Federal question                                D   Diversity of citizenship


          Fill out the paragraphs in this section that apply to this case.

          A.         If the Basis for Jurisdiction Is a Federal Question

                     List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
                     are at issue in this case.
                       TITLE 59 N.J.S.A. 59:1-1 et seq.; CHAPTER 404 N.J.S.A. 47:la-1 et seq.; TITLE 42 U.S.C.
                       SECTION 1983; TITLE 42 U.S.C. 1986; TITLE 5 U.S.C. 552




          B.         If the Basis for Jurisdiction Is Diversity of Citizenship

                      1.        The Plaintiff( s)

                                a.         If the plaintiff is an individual
                                           The plaintiff, (name)                                               , is a citizen of the
                                           State of (name)


                                b.         If the plaintiff is a corporation
                                           The plaintiff, (name)                                               , is incorporated
                                                                   -----------------
                                           under the laws of the State of (name)
                                           and has its principal place of business in the State of (name)



                                (If more than one plaintiff is named in the complaint, attach an additional page providing the
                                same information for each additional plaintiff.)

                     2.         The Defendant(s)

                                a.         If the defendant is an individual



                                                                                                                          Page 3 of 6
          Case 1:20-cv-05330-RMB-AMD Document 1 Filed 04/29/20 Page 4 of 14 PageID: 4

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case


                                           The defendant, (name)                                            , is a citizen of
                                                                     ----------------
                                           the State of (name)                                            O r is a citizen of
                                            (foreign nation)



                                b.         If the defendant is a corporation
                                           The defendant, (name)                                        , is incorporated under
                                                                     ---------------
                                           the laws of the State of (name)                                         ' and has its
                                           principal place of business in the State of (name)
                                           Or is incorporated under the laws of (foreiKn nation)
                                           and has its principal place of business in (name)

                                (If more than one defendant is named in the complaint, attach an additional page providing the
                                same iriformation for each additional defendant.)

                     3.         The Amount in Controversy
                                                                                                                                      . r r}
                                The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
                                stake-is more than $75,000, not counting interest and costs of court, because (explain):




III.       Statement of Claim

          Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
          facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
          involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
          the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
          write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.




                                                                                                                        Page 4 of 6
         Case 1:20-cv-05330-RMB-AMD Document 1 Filed 04/29/20 Page 5 of 14 PageID: 5

Pro Se l (Rev. 12/16) Complaint for a Civil Case


          ON APRIL 30, 2018, PLAINTIFF WAS MEDICALLY TERMINATED BASE ON WORKPLACE
          COERCION AS THE RESPONDENT EGREGIOUSLY PUT THIS IN WRITING. ON SAID DATE,
          PLAINTIFF FILED AN UNEMPLOYMENT IN_SURANCE (U.I.) WITH THE NJ DEPT OF LABOR. THE
          RESPONDENT VIA FACSIMILE THE MEDICALLY TERMINATED LETTER TO THE STATE OF NEW
          JERSEY A STATE OFFICIAL'S CAPACITY, DEPUTY RECKLESSLY DENIED/DELAYED PLAINTIFF'S
          U.I. AND CLASSIFIED THIS AS A SIMPLE MISCONDUCT, DATED 5/15/2018. ON 5/17/2018,
          PLAINTIFF FILED AN AMMENDED APPEAL, REQUESTED GOVERNMENT DOCUMENTS AND VIA
          FACSIMILE TO THE STATE OF NEW JERSEY APPEAL TRIBUNAL. ON 5/24/2018, A STATE OFFICIAL
          CAPA CITY, APPEALS EXAMINER IN HER PERSONAL CAPA CITY ACTING WITHIN HER COURSE
          AND SCOPE OF HER EMPLOYMENT SCHEDULE A HEARING AND UPGRADED THE STATE OF
          NEW JERSEY PUNISHEMT FROM SIMPLE MISCONDUCT TO SEVERE MISCONDUCT MAKING THE
          PLAINTIFF A TARGET OF A SYSTEMATIC OF RACIAL DISCRIMINATION. THE STATE OF NEW
          JERSEY AND THE STATE OFFICIAL APPEALS EXAMINER CONSPIRED WITH THE RESPONDENT
          TO GATHER INFORMATIONS ON THE PLAINTIFF. ON 6/18/2018, PLAINTIFF VIA CERTIFIED A
          NOTICE LETTER TO THE ATTORNEY GENERAL'S OFFICE AS HE FACIALLY SHOWED
          NONCOMPLAINCE. AS THE STATE OF NEW JERSEY CONTINUED TO EXHIBITED THEIR
          COMMONS LAWS OF RACIAL PROFILING, PLAINTIFF VIA CERTIFIED A LETTER TO THE
          APPEALS EXAMINER'S DIFFERENTIAL TREATMENTS OF DISCRIMINATION, EQUAL PROTECTION
          CLAUSE, DUE PROCESS CLAUSE AND CIVIL PROCEDURE PROTCTION CLAUSE FOR A
          FUNDAMENTAL FAIRNESS OF THE STATE OF NEW JERSEY APPEAL HEARING WITH A STATE
          OFFICIAL, DATED 7/12/2018. AS THE STATE OF NEW JERSEY CONTINUED TO EXHIBITED THEIR
          COMMONS LAWS AND RECKLESSLY VIOLATING THE PLAINTIFF'S RIGHTS AS A TORTIOUS ACT,
          PLAINTIFF VIA CERTIFIED A NOTICE LETTER TO A STATE OFFICIAL'S COMMISSIONER OF NJ
          DEPT OF LABOR, IN HIS PERSONAL CAPA CITY ACTING WITHIN HIS COURSE AND SCOPE OF HIS
          EMPLOYMENT FACIALLY SHOWED NONCOMPLAINCE AS THE STATE OF NEW JERSEY
          CONTINUED TO EXERCISED THEIR COMMONS LAWS AND VIOLATED PLAINTIFF'S
          CONSTITUTIONAL RIGHTS. THE STATE OF NEW JERSEY DEPT OF LABOR POLICY, ANY
          REQUEST TO THE APPEAL TRIBUNAL MUST BE RECEIVED WITHIN 180 DAYS OF THE DATE OF
          MAILING OF THIS DECISION (5/15/2018+180 DAYS=ll/11/2018). ON 5/2/2019 AND 5/8/2019, THE
          STATE OF NEW JERSEY AND STATE OFFICIALS RECKLESSLY RE-OPEN PLAINTIFF'S
          UNEMPLOYMENT INSURANCE AS THE PLAINTIFF VIA CERTIFIED A NOTICE LETTERS TO THE
          STATE OFFICIALS', ATTORNEY GENERAL AND COMMISSIONER AS BOTH RECKLESSLY
          FACIALLY SHOWED NONCOMPLIANCE CREATING AN ACTION FOR NEGLECT MISCONDUCT
          DATED 7/1/2019. ON 8/7/2019, THE STATE OF NEW JERSEY AND A STATE OFFICIAL'S MAILED A
          NOTICE FOR A PHONE HEARING AND SHE MADE HER DECISION WITHOUT DUE PROCESS
          DATED 8/21/2019. AS A CAUSUAL CONNECTION, THE STATE OF NEW JERSEY AND STATE
          OFFICIALS' OF THE BOARD OF REVIEW MADE A RECKLESS DECISION AS AN END TO THE
          RESULTS OF RACIAL HARASSMENT ON 9/23/2019, THE STATE OF NEW JERSEY AND THE STATE
          OFFICIALS' ARE PRACTICING THEIR COMMONS LAWS OF RECKLESSLY DISREGARDING THE
          UNITED STATES CONSTITUTION, THE PLAINTIFF'S RIGHTS AND THE SUBSTANANTIVE DUE
          PROCESS NOTIONS OF ARTICLE I, PARA. I OF THE NEW JERSEY CONSTITUTION AS THE UNITED
          STATES SUPREME COURT HAS NOTED, 'DUE PROCESS IS REQUIRED FOR DEPRIVATIONS OF
          LIBERTY.

IV.        Relief

           State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
           arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
           the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
           punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
           punitive money damages.



                                                                                                                     Page 5 of 6
          Case 1:20-cv-05330-RMB-AMD Document 1 Filed 04/29/20 Page 6 of 14 PageID: 6

Pro Se I (Rev. 12/16) Complaint for a Civil Case


          $75,000.00.




V.        Certification and Closing

          Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
          and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
          unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
          nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
          evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
          opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
          requirements of Rule 11. ·

          A.         For Parties Without an Attorney

                     I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                     served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                     in the dismissal of my case.

                     Date of signing:              04/29/2020


                     Signature of Plaintiff        --~ - ~ ~ " " = - - .
                                                         ,,__....
                     Printed Name of Plaintiff      MR. ROBERTS. BLADES

          B.         For Attorneys

                     Date of signing:


                     Signature of Attorney
                     Printed Name of Attorney                                                                                        .,
                                                                                                                                    f,I


                     Bar Number
                     Name of Law Firm
                     Street Address
                     State and Zip Code
                     Telephone Number
                     E-mail Address




                                                                                                                      Page 6 of 6
 Case 1:20-cv-05330-RMB-AMD Document 1 Filed 04/29/20 Page 7 of 14 PageID: 7



            IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEW JERSEY


ROBERT BLADES,
            Plaintiff,                                                    CIVIL ACTION NO.

v.

THE STATE OF NEW JERSEY; PHILLIP D. MURPHY, in his                    JURY TRIAL DEMANDED
State Official Capacity as Governor of New Jersey;
GURBIR S. GREWAL, in his State Official Capacity as
Attorney General of New Jersey; ROBERT ASARO-                                                             )>
ANGELO, in his State Official Capacity as Commissioner
of the Department of Labor and Workforce
Development - Division of Unemployment Insurance
and Disability Insurance Services,
                Defendants.



     COMPLAINTS FOR THE NEW JERSEY TORT CLAIMS, CIVIL ACTION FOR DEPRIVATION OF RIGHTS,

                                AND ACTION FOR NEGLECT TO PREVENT

     Plaintiff, Robert S. Blades, is acting as a Pro Se hereby brings this civil actions for claims of negligence

that causes harms to the Plaintiff's Constitutional Rights is seeking equitable remedy against the State of

New Jersey and State Officials' in their personal capacity for exercising unconstitutional powers given to

them by virtue of state laws and made possible only because the Defendants' is acting under the color of

state law by recklessly abusing their state officials' positions as the Plaintiff's alleged as follows:



                                              INTRODUCTION

     1.   In this action, the Plaintiff was single out for racial profiling as the State of New Jersey and State

Officials' tortious actions violated the Equal Protection Clause, Due Process Clause, Civil Procedure Due

Process of the United States Constitution.
     2.   The State of New Jersey and State Officials' recklessly delayed the Plaintiff's Unemployment

Insurance based on differential treatments of racial profiling, racial profiling by linguistic, racial profiling

by Plaintiff's characteristics of writing, racial harassment and retaliation. The Plaintiff's exercised his rights

under the protections oft he Equal Protection Clause and the Due Process Clause as the State of New

Jersey and state officials recklessly acted on a systematic of tortious actions. The state officials'

encompassed th_e practices of enforcing their policies of racial profiling by following their local customs to

keep their systems of discrimination in their places and recklessly provided an act designed to

encompassed the Plaintiff in a causal relationship between the state officials' conducts and the end result.

                                                        1
 Case 1:20-cv-05330-RMB-AMD Document 1 Filed 04/29/20 Page 8 of 14 PageID: 8



    3.    Therefore, Unemployment Insurance are property part of the legislated law in the United States

as the Fifth Amendment protections, Fourteenth Amendments protections and Civil Procedural Due

Process contain clauses as no person shall be deprived without due process of law, nor shall any State

deprive any person without due process of the law and nor shall any State deny to any person within its

jurisdiction the equal protection of the laws.

    4.    Pursuant to Section 1983, Plaintiffs suffered abuses at the hands of state officials' who chose

not to follow U.S. Constitution Law but instead followed local customs to keep their systems of

discrimination in places. The State of New Jersey and the state officials' were provided notices after

notices by the Plaintiff to the state officials of the State of New Jersey causing reckless tortious actions for

neglect to prevent as the Plaintiff is deprived his rights secured by the U.S. Constitution.

    5.     On information and belief, the State of New Jersey's scintilla of evidences provided an end

results quote by the state government, NJ Department of Labor, Board of Review, Plaintiffs exhausting

all of his benefits as the Defendants' is acting under the color of state laws by recklessly disregarding the

Plaintiff's Rights secured by the United States Constitution as Section 1983 can be traced back to the Post

Civil War South when black peoples (Plaintiff) suffered abuses at the hands of state officials' who

(recklessly disregarded) chose not to follow the United States Constitutional Law, but instead followed

local customs (Racial Profiling) to keep a systems of discrimination in place (systematic discrimination).



                                         JURISDICTION AND VENUE

    6.    The Court has jurisdiction over the subjected matter of this actions under 28 U.S.C. 1331 and

under 28 U.S.C. 1367.

    7.     Venue is proper in the District of New Jersey under 28 U.S.C. 1367 as supplement jurisdiction

over state laws suggested the Defendants reside within the District of New Jersey and because a

substantial part of the acts or omissions giving rise to this Complaint arose from events occurring within         - ':

this district as the Plaintiffs reside. Rinehimer v. Cemcolift, Inc., 292 F.3d 375 (3d Cir. 2002)

    8.     The Court has authority to provide the relief requested under 42 U.S.C. 2000cc-2, as well as its

inherent equitable powers.

                                                  PARTIES

    9.       Plaintiff, Mr. Robert S. Blades, Pro Se is a private litigant and under its constitutional and

statutory authorities(?), enforced the rules governed by the laws of New Jersey and as a private litigant,

is owed a duty to care in responding to all formal complaints or notices and relief.




                                                       2
 Case 1:20-cv-05330-RMB-AMD Document 1 Filed 04/29/20 Page 9 of 14 PageID: 9



   10.      Defendant State of New Jersey is a State of the United States

   11.      Defendant Philip D. Murphy is the Governor of the State of New Jersey and is being sued in his

state official personal capacity acting within his course and scope of his employment

   12.       Defendant Gurbir S. Grewal is the Attorney General for the State of New Jersey and is being

sued in his state official personal capacity acting within his course and scope of his employment

   13.      Defendant Robert Asaro-Angelo is the Commissioner of the Department of Labor for the State

of New Jersey and is being sued in his state official personal capacity acting within his course and scope

of his employment

                                     NEW JERSEY TORT CLAIMS ACTS
                                          N.J.S.A. 59:1-1 et seq.
   14.       Plaintiff brings a claim under the New Jersey Tort Claims Act, N.J.S. 59:1-1 e t ~ The Statute

of limitations for NJTCA is two years. Ridgewood Board of Educucation v. N.E. ex rel. M.E .• 172 F.3d 238,

251 (3d Cir 1999). The Act also requires a prospective to serve notice of suit on the public entity of state

official within 90 days of the date on which the cause of action began to accrue. Ro lax v. Whitman. 53 Fed.

Appx. 635 637 (3 rd Cir 2002). Monroe v. Pape, 365 U.S. 167 (1961)

   15.       On April 30, 2018, Plaintiff was medically terminated when he was physically assaulted on the

job of the Respondent and sustained significant injuries as pre-existing injuries was aggravated and then

exacerbated. The Respondent's practice workplace coercion verbally and in writing violating the free will

of the Plaintiff.

    16.       On said date above, Plaintiff immediately filed Unemployment Insurance with the State of

New Jersey Department of Labor and Workforce Development. (hereinafter "NJ Dept. of Labor''). The

Overview of the Unemployment Appeals Process have three (3) sections under the NJ Dept. of Labor such

as, (1). Notice of Determination - Denial of Unemployment Insurance; (2). Appeal Tribunal; (3). Board of

Review. (hereinafter Unemployment Insurance or UI")

     17.     The New Jersey Supreme Court set forth the "minimum requirements of due process" in

Nicoletta v. North Jersey District Water Supply Comm'n. 77 N.J: 145, 165 (1978). They include: written

notice of the claimed violations; disclosure of evidence upon which the decision is based; the opportunity

to be heard in person and to present witnesses and documentary evidences; the right to confront and

cross-examine adverse witness unless the hearing officers specially finds good cause for not allowing

confrontation; a "neutral and detached" hearing body; and a written statement by the factfinders as to

the evidence relied on and reasons for the decision. Id (citing Morrissey v. Brewer. 408 U.S. 471, 488-89

(1972)


                                                     3
Case 1:20-cv-05330-RMB-AMD Document 1 Filed 04/29/20 Page 10 of 14 PageID: 10



       18.   On May 5, 2018, Plaintiff received mailed from the NJ Dept of Labor Ul's Office in Westampton,

NJ scheduling a NJ Dept. of Labor's Claims Examiner Interview for May 9, 2018. A state official, Mr. Frank

Dicosimo, Deputy for the NJ Dept. of Labor, irrational behavior toward the Plaintiff is on a recorded phone

interview with the Respondent at separated times and requested that the Respondent to fax the reasons

Plaintiff was terminated on May 11, 2018. Plaintiff requested Respondent letter and was denied as Mr.

Dicosimo's investigation is biased and prejudice.

       19.   On May 15, 2018, Plaintiff received a notice of determination from a state official, Mr. Dicosimo,

Deputy from the Toms River NJ section of the NJ Dept. of Labor disqualifying the Plaintiffs Unemployment

Insurance for eight (8) weeks from April 29, 2018 through June 30, 2018. Mr. Dicosimo, Deputy classified

Plaintiffs medical termination/disability discrimination as a simple misconduct. The State of New Jersey

policy regarding the statue to appeal is from the date of the Mr. Dicosimo's egregious decision, May 15,

2018 plus 180 days equal November 11, 2018 as anything after is violations of discrimination. Valparaiso

University Law Review, Volume 35, Number 1, Fall 2000, pg. 197-2000.



                                CIVIL ACTION FOR DEPRIVATION OF RIGHTS

                                         42 U.S.C. SECTION 1983

       20.   On May 16, 2018, Plaintiff went to the Unemployment Insurance's Office in Camden, NJ and

was coerced to write an appealed as a state official via facsimile to the NJ Dept. of Labor Appeal Tribunal's

Office in Trenton, NJ. On the next day, Plaintiff went back to the Ul's Office in Camden, NJ and via facsimile

an official amended appealed, exercising his Rights to the Appeal Tribunal's Office and requesting all

documents, faxes, mails, correspondence, transcripts, pursuant to the Freedom of Information Acts (FOIA)

and Open Public Records Act (OPRA) from a state government as an "obstruction of justice" number one

(1).

       21.   On May 18, 2018, Plaintiff received mail from the NJ Dept of Labor Appeal Tribunal's Office of

a notice of receipt of appeal. Plaintiff via certified a subpoena duces tecum and subpoena ad testification

to the Appeal Tribunal in Trenton, NJ dated May 20, 2018. A NJ Dept of Labor Appeal Tribunal mail a notice

of phone hearing schedule for June 12, 2018 at 9:45 am, dated May 24, 2018 as an "obstruction of justice"

number two (2).

       22.    As a law of causation, state officials, Mr. Dicosimo, Deputy and Ms. Smith, Appeals Examiner's

differential treatment behaviors targeted the Plaintiff for exercising his rights into defaming his reputation

by providing a_ misrepresentation document of upgrading Plaintiff medical termination from a simple

misconduct to severe misconduct dated May 24, 2018.


                                                       4
Case 1:20-cv-05330-RMB-AMD Document 1 Filed 04/29/20 Page 11 of 14 PageID: 11




    23.       On June 5, 2018, Plaintiff via facsimile a compelling requested, pursuant to the subpoenas

dated May 18, 2018, seven (7) days before the NJ Dept. of Labor Appeal Tribunal's Phone Hearing on June

12, 2018. On June 11, 2018, Plaintiff personally spoken to Ms. Smith regarding the Plaintiff's circumstances

as Ms. Smith adjourned the phone hearing and mail a Decision of the adjourned, dated June 11, 2018 as

"obstruction of justice" number three (3).

    24.      On June 18, 2018, Plaintiff via certified a notice letter to the State of New Jersey Attorney

General's Office that contained Plaintiffs name, address, dates of places of occurrences, general

descriptions of harms caused by the public entities and an inquiry to who is being compensated as the

state official, FOIA-5 U.S.C. 552 and N.J.S.A. 47:la-1 et seq. as the Attorney General facially shows

noncompliance as the legal claim occurred on May 9, 2018 and continuing. Abramson v. William Paterson

Coll. Of New Jersey. 260 F. 3d 265, 288 (3 rd Cir 2001)

    25.      On June 20, 2018, Plaintiff went to ~he Unemployment Insurance's Office in Camden, NJ and

demanded a state official to provided information on how to obtain the Respondent's documents that

was faxed to a state official, Mr. Di~osimo on May 11, 2018. The State of New Jersey provided their

common laws to obtained documents as the Plaintiff via facsimile a request for digital files on June 20,

2018.

    26.      On June 28, 2018, Plaintiff received mail, pursuant to the Plaintiffs requested for digital files,

from the NJ Dept of Labor in Trenton, NJ. The State of New Jersey provided a misrepresentation of data

research of an edited letter, (only one letter of evidence), using the Plaintiffs Social Security's number

five (5) times, recklessly refusing to redact and recklessly altering Respondent's authentic document into

their own, but did provided evidence against the State of New Jersey as the only evidence that was

presented to the Plaintiff. The State of New Jersey's evidence or "the crime do not fit the evidence" is not

suitable or proper for Mr. Dicosimo and Ms. Smith, state officials, eg'regious decisions as the state
government evidence violated the Plaintiffs medical issues. Skerski v. Time Warner Cable Co., 257 F.3d

273, 278 (3 rd Cir. 2001), Deane v. Pocono Med. Ctr .• 142 F.3d 138, 142 (3 rd Cir. 1998) As part of the

misrepresentation of data research is an edited version of a CD's with so much intentional blankets spaces

or gaps from a state official, Mr. Dicosimo, Claims Examiner recorded phone interview but do provided

state official illegal coercion of targeting the Plaintiff and demeaning the Plaintiff, dated May 9, 2018.

     27.    On July 9, 2018, Plaintiff via certified a letter regarding Equal Protection Clause, Due Process

Clause and Civil Procedural Due Process to the NJ Dept. of Labor, Ms. Smith Appeals Examiner, acting a

state official, regarding the essential concept of fundamental fairness in an Appeal Tribunal Hearing.


                                                      5
Case 1:20-cv-05330-RMB-AMD Document 1 Filed 04/29/20 Page 12 of 14 PageID: 12



     28.      On July 13, 2018, Plaintiff received mailed from Ms. Smith's notice of receipt of appeal and a

notice of phone hearing for August 7, 2018 at 9:45 am. On August 6, 2018, Plaintiff via facsimile a

Subpoenas Duces Tecum to Ms. Smith and the Respondent's Human Resources Manager as they reckless

conspired for an "obstruction of justice" number four (4).

     29.      On August 7, 2018, Plaintiff went to the NJ Dept. of Labor Unemployment Insurance's Office

in Camden, NJ for an open forum recorded phone hearing with the Respondent and Ms. Smith, Appeals

Examiner, without evidences and witnesses. Ms. Smith's irrational behavior continued as she used an

illegal coercion of threats, control, and abusive power toward the Plaintiff. Ms. Smith and the Respondent

seems to conspire with coerced confessions against the Plaintiff as Ms. Smith's recorded conversation is

totally different from her decision of the Appeal Tribunal's recorded phone hearing, dated August 7, 2018.

     30.       On August 16, 2018, the State of New Jersey, Ms. Smith, Appeals Examiner mailed another

notice of receipt of appeal without the Plaintiffs requesting an appealed. Ms. Smith provided another

notice of phone hearing that is dated, September 20, 2018 as the phone hearing date is October 20, 2018,

but she adjourned the phone hearing on October 1, 2018.

     31.      On August 23, 2018, Plaintiff via certified a notice letter to Mr. Robert Asaro-Angelo,

Commissioner of the NJ Dept. of Labor regarding racial harassment from Ms. Kimberly Newson Smith,

Appeals Examiner of the NJ Dept. of Labor and Mr. Angelo provided a facially showed noncompliance as

the legal claim occurred on June 26, 2018 and continuing. Barber v. CSX Distrib. Servs .• 68 F. 3d 694, 701-

02 (3 rd Cir. 1995)

                                    ACTION FOR NEGLECT TO PREVENT

                                               42 u.s.c. 1986
       32.    On May 2, 2019 and May 8, 2019. Plaintiff received a fax from the State of New Jersey Appeal

Tribunal to reopen the Appeal Hearing without my consent (s) as Plaintiffs Racial Discrimination and

Racial Harassment as the State of New Jersey institutional racism continued base on their common laws.
       33.    On July 1, 2019, Plaintiff via certified a notices letter to the State of New Jersey Attorney

General and the Commissioner of the NJ Dept. of Labor as both facially shows noncompliance as this legal

claim occurred May 2, 2019 and continuing through September 23, 2019 as the State of New Jersey in

their state officials' capacity facially exhibited actions for neglect to prevent. The NJ Attorney General

created an unit to fight corruption and stated, "We must hold accountable those who violates the public

trust. We will focus allegations of civil rights violations, wrongful convictions, and as well as 'sensitive

matters' for federal, state, and local officers."




                                                      6
Case 1:20-cv-05330-RMB-AMD Document 1 Filed 04/29/20 Page 13 of 14 PageID: 13



       34.     On August 1, 2019, the State of New Jersey Appeal Tribunal mailed a notice of receipt to

appeal followed by a notice of phone hearing to the Plaintiff even though the Plaintiff never consent to

appealed of 2019 but consent to an appeal once on May 17, 2018.

       35.    As a continued causal connection and the end results, the State of New Jersey and the state

officials' racial profiling and racial harassment, the State of New Jersey, Board of Review's Decision's order

a dismissal and stated, 'It appeared that the Plaintiff have exhausted all benefits to which the Plaintiff was

entitled to on his claims dated of April 29, 2018 through December 22, 2018, dated September 23, 2019.

The State of New Jersey Board of Review's decision is a misrepresentation.

       36.    The state officials of the Board of Review egregious actions of giving a false or misleading

account on the said date implied that the Defendants of the State of New Jersey is reckless practicing of

prevent de facto discrimination and intimidation of ex-slaves as the State of New Jersey and the state

officials' in their personal capacity acted under the color of state law.

       37.    Under Section 1983 can be traced back to the Post Civil War South when black peoples

(Plaintiff) suffered abuses at the hands of state officials who chose not to follow United States

Constitutional Law, but instead followed local customs to keep a systems of discrimination in place. From

review of the facts of the State of New Jersey, it can only be concluded that the State of New Jersey and

their state officials' in their personal capacity acting within their course and scope of their employment

violated the Equal Protection Clause, Due Process Clause and Civil Procedural Due Process of public policy.

This violation is evident in the State of New Jersey depriving Plaintiff oh his rights without meeting the

requirements of due process, obstruction of justices, obstruction of subpoenas, obstruction to responded

to formal complaints, misrepresents an important fact, state officials used their superior power to deprive

Plaintiff's Constitutional Rights, and the state officials used deceit, fraud, and misrepresentation,

manipulates the records in order to create fictitious grounds to target the Plaintiff's Characteristics.

       38.    Under a Rule 12(b) (6) motion, this Court is "required to accept as true all allegations in the

complaint and all reasonable inference that can be drawn from them after construing them in the light

more favorable to the non-movant." Jordan v. Fox, 20 F. 3d 1250, 1261 (3 rd Cir. 1994). The presiding court

should look "only to the facts alleged in the complaint and its attachments .without reference to other

parts of the record." Id. At 1261. A Court should not dismiss a complaint "unless it clearly appears that no

relief can be granted under any set of facts that could be proved consistently with the Plaintiff's

allegations." Id. At 1261. But, "a prose complaint must be liberally construed and held to a less stringent

standard than formal pleading drafted by an attorney." Merit, 276 F. Supp, 2d at 385. See also Estelle v.

Gamble, 429 U.S. 97, 106 (1976)


                                                      7
Case 1:20-cv-05330-RMB-AMD Document 1 Filed 04/29/20 Page 14 of 14 PageID: 14



                                                 COUNT ONE

           39.      The Plaintiff realleges and incorporates by reference the allegations contained in

paragraphs 1 through 38 of this complaint.

           40.      The State of New Jersey and state officials' common laws violated the Plaintiffs Section

1983.

                                                 COUNTTWO

           41.        The Plaintiff realleges and incorporates by reference the allegations contained in

paragraphs 1 through 38 of this complaint.

           42.       The State of New Jersey and state officials' common laws violated the Plaintiffs Section

1983.

                                                 COUNT THREE

           43.          The Plaintiff realleges and incorporates by reference the allegations contained in

paragraphs 1 through 38 of this complaint

           44.          The State of NJ and state officials' common laws violated the Plaintiffs actions for

neglect to prevent.

                                              PRAYER FOR RELIEF

           The Plaintiff, Mr. Robert S. Blades, Pro Se respectfully requests that this Court:

1.       Enter a judgment declaring that the State of New Jersey and state officials violates the Plaintiffs

Equal Protection Claims, Section 1983, Due· Process Clauses and action for neglect to prevent and

therefore enforcing public policies.

2.       Permanently enjoin the State of New Jersey and state officials' as well as their successors, agents,

and employees, from enforcing their common laws.

3.      Award the Plaintiff, Mr. Robert S. Blades, Pro Se its costs in this action of $75,000.00; and/or

4.      Award any other injunctive reliefthis Court deems just and proper.


DATED: April 29, 2020                                                   Respectfully submitted,


                                                                       1!:Q~-=,,,--=~·-:""--:>-
                                                                     Mr. Robert S. Blades, Pro Se
                                                                             P.O. Box 572
                                                                       Mount Laurel, NJ 08054
                                                            Contact only by E-mail @ rblades89@yahoo.com




                                                       8
